      Case 4:18-cv-03430 Document 6 Filed on 01/09/19 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                            UNITED STATES DISTRICT COURT                               January 09, 2019
                             SOUTHERN DISTRICT OF TEXAS                               David J. Bradley, Clerk
                                 HOUSTON DIVISION

STEPHEN BUSHANSKY,                              §
                                                §
        Plaintiff,                              §
VS.                                             §   CIVIL ACTION NO. 4:18-CV-03430
                                                §
GREEN BANCORP, INC., et al,                     §
                                                §
        Defendants.                             §

                           ORDER OF DISMISSAL ON NOTICE

       Plaintiff in the above styled and numbered cause of action has filed a notice of voluntary

dismissal pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure. (Dkt. No. 5).

       Accordingly, it is Ordered that this case is dismissed without prejudice.

       It is so ORDERED.

       SIGNED on this 9th day of January, 2019.


                                                 ___________________________________
                                                 Kenneth M. Hoyt
                                                 United States District Judge




1/1
